DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on May 4th, 2022 for application no. 17/059,337 filed on November 27th, 2020. Claims 1, 4-7, 10 and 12-17 are pending. In the present amendment, claims 1 and 10 are amended, claims 16-17 are new, and claims 2, 8-9 and 11 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with William J. Hurles on June 3rd, 2022. The application has been amended as follows:

Claim 1 (last line) has been amended to read, “supply line extending from the second oil tank, and wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank.”.

Claim 10 (last line) has been amended to read, “through the at least one oil supply line extending from the second oil tank, and wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank.”.

Please cancel claims 16 and 17.

Response to Arguments
The Applicant's arguments filed May 4th, 2022 are in response to the Office Action mailed February 22nd, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 16 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. Examiner proposed incorporating dependent claim 16 into independent claim 1, and incorporating dependent claim 17 into independent claim 10. Applicant’s representative agreed to such changes and have been entered by way of Examiner’s Amendment. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1, 4-7, 10 and 12-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious an oil consumer system having the combination of features recited in claim 1, and particularly “a first oil tank and a second oil tank”, “an oil return line extending from the consumer housing to the first oil tank to pass an oil-air mixture from the consumer housing to the first oil tank”, “a top of at least one of the first oil tank and the second oil tank defining a vent configured to allow air in the at least one of the first oil tank and the second oil tank that has separated from the oil-air mixture to escape”, “a connection connecting the first and second oil tanks located along or adjacent to a bottom of the first and second oil tanks and configured to pass oil that has been separated from air in the first oil tank to the second oil tank” and “at least one oil supply line extending from the second oil tank to the consumer housing, the at least one oil supply line defining an inlet for receiving oil located along or adjacent to the bottom of the second oil tank for providing oil that has been further separated from air in the second oil tank to the at least one rotating component in the consumer housing, and wherein oil exclusively passes to the consumer housing through the at least one oil supply line extending from the second oil tank, and wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank”.
The closest prior art of Furuichi (JP-H11197406) discloses first and second oil tanks (Fig. 1, 2, 3) comprising an oil supply line (13), but fails to disclose “wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank”, and there is no motivation to modify the oil supply line taught by Furuichi absent impermissible hindsight.
Regarding Claim 10, none of the prior art discloses or renders obvious an oil consumer system having the combination of features recited in claim 10, and particularly “a first oil tank and a second oil tank”, “an oil return line extending from the consumer housing to the first oil tank to pass an oil-air mixture from the consumer housing to the first oil tank”, “a top of the first oil tank and a top of the second oil tank each defining a vent configured to allow air in the first and second oil tanks that has separated from the oil-air mixture to escape”, “a connection connecting the first and second oil tanks along or adjacent to a bottom of the first and second oil tanks, and configured to pass oil that has been separated from air to pass from the first oil tank to the second oil tank” and “at least one oil supply line extending from the second oil tank to the chamber of the consumer housing, the at least one oil supply line defining an inlet for receiving oil located along or adjacent to the bottom of the second oil tank for providing oil that has been further separated from air in the second oil tank to pass to the at least one rotating component in the consumer housing, and wherein oil exclusively passes to the chamber of the consumer housing through the at least one oil supply line extending from the second oil tank, and wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank”.
The closest prior art of Furuichi (JP-H11197406) discloses first and second oil tanks (Fig. 1, 2, 3) comprising an oil supply line (13), but fails to disclose “wherein the second oil tank defines a sidewall between the top and bottom of the second oil tank, and wherein the at least one oil supply line extends from the sidewall of the second oil tank”, and there is no motivation to modify the oil supply line taught by Furuichi absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Furuichi (JP-H11197406) listed in the attached "Notice of References Cited" discloses a similar oil consumer system comprising first and second oil tanks related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659